Citation Nr: 0938869	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-03 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a higher initial rating for a back condition, 
currently evaluated as 20 percent disabling, with a separate 
20 percent disability rating for moderate radiculopathy of 
the left lower extremity.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1968, and his decorations include the Purple Heart Medal. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection for a 
back condition and assigned a 20 percent disability rating, 
effective March 4, 2003.  Subsequently, in a February 2008 
rating decision, the RO assigned a separate 20 percent 
disability rating, effective February 15, 2007, for nerve 
impingement with left side radiculopathy associated with his 
back condition.  In March 2009, the Veteran testified at a 
hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

As noted above, the Veteran was initially granted service 
connection for a back condition in a January 2006 rating 
decision and was assigned a 20 percent disability rating, 
effective March 4, 2003.  In a February 2008 rating decision, 
the RO assigned a separate 20 percent disability rating, 
effective February 15, 2007, for nerve impingement with left 
side radiculopathy associated with his back condition.  The 
Veteran disagrees with these rating assignments and contends 
that his back condition has worsened such that a higher 
evaluation is warranted.

In a February 2007 statement and at his March 2009 hearing, 
the Veteran reported that his back condition has 
progressively worsened over the years.  The Board notes that, 
to date, the Veteran has never been afforded a VA examination 
regarding his back condition.  VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent, and severity of this disability.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.  

As this case is being remanded for the foregoing reason, any 
recent VA treatment records and private treatment records 
(including from Harvey Lederman, M.D.) pertaining to the 
Veteran's back condition should also be obtained on remand.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the 
Veteran's treatment records pertaining 
to his back condition from the 
Northampton, Massachusetts, VA medical 
center, dated since November 2006.  

2.  Ask the Veteran to identify any 
non-VA medical care providers that have 
recently treated him for his back 
disorder, including Harvey Lederman, 
M.D., and make arrangements to obtain 
those records.

3.  Then, schedule the Veteran for a VA 
orthopedic/neurological examination to 
determine the severity of his service-
connected back condition with 
radiculopathy of the left lower 
extremity, preferably at the VA Medical 
Center in Boston, Massachusetts, as 
this was requested by the Veteran at 
the time of his March 2009 hearing.  

The claims folder should be made 
available to and reviewed by the 
examiner.  All necessary tests, 
including X-rays if indicated, should 
be performed.  

All pertinent pathology found on 
examination should be included in the 
evaluation report.  In particular, the 
examiner should note the presence or 
absence of favorable or unfavorable 
ankylosis of the Veteran's entire 
thoracolumbar spine and of unfavorable 
ankylosis of his entire spine.  

Also, the examiner should identify any 
neurological pathology related to the 
service-connected lumbar spine 
disability (including the nerves 
involved) and fully describe the extent 
and severity of those symptoms.  

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the Veteran has had 
"incapacitating episodes," defined as 
a period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by a 
physician and treatment by a physician.

Also, the examiner should provide the 
ranges of motion of the Veteran's 
lumbar spine.  The examiner should note 
whether-upon repetitive motion of the 
Veteran's low back-there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be 
additional range of motion loss due to: 
(1) pain on use, including during 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The examiner should 
also describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar 
spine is used repeatedly.  If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report.

The examiner should also indicate the 
impact of the Veteran's back condition 
on his ability to work.  

The examiner must provide a 
comprehensive report including complete 
rationale for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions. 

4.  Finally, readjudicate the issue on 
appeal, under both the old and revised 
regulations governing the schedular 
criteria for rating diseases and 
injuries for the spine, which were 
effective September 26, 2003. If the 
claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

